Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) made and entered into effective as of May 6,
2003 (the “Effective Date”), by and between GENAISSANCE PHARMACEUTICALS, INC.
(the “Corporation”), a Delaware corporation with its principal office at 5
Science Park, New Haven, Connecticut, 06511, and BEN D. KAPLAN (“Executive”), an
individual who resides at 527 Mountain Road, West Hartford, Connecticut 06117.

 

WHEREAS, the Corporation and Executive desire to enter into this Agreement to
set forth the terms and conditions of their employment relationship, commencing
as of the Effective Date;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.                                        Employment.  The Corporation shall
employ Executive in the capacity of Senior Vice President and Chief Financial
Officer (“CFO”) of the Corporation during the term of this Agreement, and
Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth.  Executive represents that his employment by the
Corporation pursuant to this Agreement does not violate any agreement, covenant
or obligation to which he is a party or by which he is bound.

 

2.                                       Duties.  During the term of this
Agreement, Executive shall perform all duties, consistent with his position as
CFO in order to advance the Corporation’s financial affairs and related business
efforts, assigned or delegated to him by the Chief Executive Officer of the
Corporation (the “CEO”), and normally associated with the position of CFO,
including, without limitation, formulating financial policy and plans and
providing overall direction for the accounting, tax, insurance, budget, credit,
treasury and management information reporting functions of the Corporation.  He
shall devote all of his full business time and best efforts to the advancement
of the interests and business of the Corporation.

 

3.                                       Term.  The term of this Agreement shall
begin on the Effective Date, and shall expire on the fourth anniversary of the
Effective Date, unless earlier terminated as provided in this Agreement (the
“Initial Term”).  Upon expiration of the Initial Term and any subsequent term or
extension thereof, this Agreement shall automatically be extended for an
additional term of one (1) year, unless Executive or the Corporation elect to
terminate this Agreement in accordance with the provisions of Section 12 of this
Agreement (the “Initial Term”, together with any subsequent terms or extensions,
until termination or expiration in accordance with the provisions of this
Agreement, shall be referred to herein as the “Employment Term”).  If Executive
continues in the employ of the Corporation after the end of any Employment Term
when no extension of this Agreement has been effected, then Executive’s
continued employment by the Corporation shall, notwithstanding anything to the
contrary expressed or implied herein, be terminable by the Corporation at will.

 

--------------------------------------------------------------------------------


 

4.                                       Compensation.  As compensation for any
and all services to be rendered by Executive to the Corporation pursuant to this
Agreement, the Corporation shall pay Executive and provide Executive with the
following compensation and benefits, which Executive agrees to accept in full
satisfaction for his services:

 

a.                                       Base Salary.  The Corporation shall pay
Executive a Base Salary, payable in equal installments at such payment intervals
as are the usual payroll practices of the Corporation, at an annual rate of
$210,000, less such deductions or amounts to be withheld as shall be required by
applicable law or as may be allowed at the request of Executive (the “Base
Salary”).  The Base Salary shall be reviewed annually by the Board in the fourth
quarter of each fiscal year of the Corporation and shall be adjusted (effective
as of January 1 of the next fiscal year) by such amount, if any, as the CEO, in
his sole discretion, shall determine and the Board, in its sole discretion,
shall approve.

 

b.                                      Bonus.  Provided Executive first meets
the Corporation’s expectations for his performance during the Employment Term
and remains employed on the date of payment, Executive shall be eligible for a
discretionary bonus (a “Discretionary Bonus”) of up to sixty percent (60%) of
his base compensation as determined by the CEO in his sole discretion and
approved by the Board in its sole discretion based upon Executive’s achievements
in meeting his performance goals and those of the Corporation for its most
recently ended fiscal year.  Goals shall be established after the commencement
of the Employment Term and then in the first quarter of each subsequent fiscal
year. For the first fiscal year of employment, the bonus amount will be prorated
based upon the effective date of the Employment Agreement.  Each Discretionary
Bonus may be payable in cash, stock options, and/or restricted stock upon such
terms and conditions as determined by the CEO.  The Corporation shall pay any
Discretionary Bonus by the end of the first quarter of the following fiscal
year.  As any bonus paid to Executive is discretionary, the payment of any bonus
in a year must not be construed as requiring the payment of a bonus in any other
year.

 

c.                                       Benefits.

 

(i)                                     Executive shall be entitled to
participate, to the extent he is eligible, in all group insurance programs,
health, medical, dental, and disability plans (including, without limitations,
the Corporation’s 401(k) plan), and other employee benefit plans which the
Corporation may hereafter in its sole and absolute discretion make available
generally to its employees (other than any incentive compensation or equity
ownership plan), but the Corporation shall not be required to establish or
maintain any such program or plan.

 

(ii)                                  Executive shall be entitled to four (4)
weeks paid vacation during each calendar year, in accordance with the
Corporation’s vacation policies.  Such vacation may be taken at such time or
times as is reasonably consistent with the Corporation’s vacation policies and
the performance by Executive of his duties

 

2

--------------------------------------------------------------------------------


 

and responsibilities under this Agreement.  Up to one week of unused vacation
time in one year may be carried over and used in the subsequent year.

 

(iii)                               Executive shall be entitled to participate
in the Corporation’s 2000 Amended and Restated Equity Incentive Plan (the
“Plan”) and the Corporation shall use its best efforts to cause the Board or the
applicable committee of the Board to grant Executive a one-time initial option,
having a ten-year term, to purchase 200,000 shares of the Corporation’s common
stock at an exercise price per share equal to the price in effect at the close
of business on the effective date of the employment agreement (the “Option”). 
The Option shall vest quarterly each calendar year over a forty-eight (48) month
period during the Employment Term, such that 1/16 of the Option shall vest each
quarter year, with accelerated vesting in the event of Executive’s death or
permanent disability or the termination of this Agreement for other than For
Cause or his exercise of his rights under Sections 12(f) or 12(k).  Executive
understands and agrees that any stock rights granted to Executive shall be
subject to the provisions of the Plan and any separate written agreements
embodying the grant of the rights that are required by the Plan.  The rights
shall be set forth in a separate agreement embodying the grant of the rights
which shall be otherwise in the form stipulated in the Plan.  To the extent that
there is any conflict between the vesting provisions of this Agreement and the
provisions of the Plan, the provisions of this Agreement shall govern.

 

(iv)                              The Corporation shall purchase and throughout
the Employment Term pay the premiums for a $1,000,000 policy of term life
insurance insuring the life of Executive (subject to his meeting the suitability
requirements of the insurer).  Executive shall be the owner of such policy and
entitled to all of the rights of ownership including designation of the
beneficiary thereof.

 

(v)                                 Subject to reasonable guidelines adopted by
the Board, throughout the Employment Term, the Corporation shall pay the costs
of dues for membership in professional organizations whose activities are
reasonably related to the business of the Corporation.

 

(vi)                              The Corporation shall provide Executive with a
policy of long-term disability insurance with reasonable coverages, which shall
include the payment of benefits equal to at least sixty percent (60%) of
Executive’s Base Salary during the disability coverage period, and the
Corporation shall pay the premiums or a portion thereof (as specified hereafter)
for such disability insurance policy up to the cost charged by the insurer to
insure a healthy 46-year old male, non-smoker.

 

3

--------------------------------------------------------------------------------


 

d.                                      Taxes.  All compensation and benefits
are subject to applicable withholding taxes, federal, state, and local, and any
other proper deductions.

 

e.                                       Benefit Plans.  Executive understands
that the Corporation may amend, change, or cancel its employment policies and
benefit plans at any time as allowed by law or by any applicable plan documents.

 

5.                                       Business Expenses.  The Corporation
shall pay, or reimburse Executive for, the reasonable and necessary business
expenses of Executive incurred in the performance of his duties hereunder,
provided Executive provides timely and reasonable documentation thereof in
accordance with the rules and regulations of the Corporation relating thereto.

 

6.                                       Compliance with Policies.  Executive
acknowledges and agrees that, except as set forth in this Agreement, compliance
with the Corporation’s policies, practices and procedures is a term and
condition of his employment under this Agreement.

 

7.                                       Inventions and Improvements.  Executive
acknowledges, covenants and agrees that the Corporation shall be the sole owner
of all the fruits and proceeds of Executive’s services to the Corporation,
including but not limited to all writings, inventions, discoveries, designs,
systems, processes, software or other improvements relating to the business or
products of the Corporation, whether or not patentable, registerable, or
copyrightable, which Executive may, alone or with others, conceive, create,
develop, produce or make during or as a result of his employment with the
Corporation (collectively, the “Invention”), free and clear of any claims by
Executive of any kind or character whatsoever other than Executive’s rights to
compensation under this Agreement.  Executive agrees that he shall disclose each
of the Inventions promptly and completely to the Corporation, and shall, at the
request of the Board, execute such assignments, certificates or other
instruments as the Board or the Corporation from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
the Corporation’s right, title and interest in or to any or all of the
Inventions.  Executive agrees that he is bound by the terms of a certain
Employee Agreement on Ideas, Inventions, and Confidential Information, to be
signed on his first day of employment (the “Inventions Agreement”), which shall
continue in full force and effect according to its terms and nothing in this
Agreement shall be interpreted or construed as modifying the Inventions
Agreement.  To the extent that there is any conflict between the provisions of
this Section and the provisions of the Inventions Agreement, the provisions of
the Inventions Agreement shall govern.

 

8.                                       Non-Disclosure of Confidential
Information.

 

a.                                       Executive acknowledges that, in and as
a result of his employment by the Corporation, he will be making use of,
acquiring and/or adding to the Corporation’s Confidential Information (as
hereinafter defined).  As a material inducement to the Corporation to employ
Executive and to pay Executive the compensation and benefits set forth in this
Agreement, Executive covenants and agrees that he shall not, at any time during
or following the term of his employment with the Corporation, directly or
indirectly divulge or disclose for any purposes whatsoever, any Confidential
Information that has been obtained by, or disclosed to, him as a result of his
employment with the

 

4

--------------------------------------------------------------------------------


 

Corporation.  For purposes of this Agreement, “Confidential Information” means,
collectively, all confidential matters and materials of the Corporation,
including without limitation, (i) the Corporation’s proprietary information,
inventions, trade secrets, knowledge, data, know-how, intellectual property,
systems, procedures, manuals, pricing policies, operational methods and
information relating to the Corporation’s products, processes, formulae,
business plans, marketing plans and strategies, pricing strategies, customer
lists, and all other subject matters pertaining to the business and/or financial
affairs of the Corporation; (ii) the Corporation’s information regarding plans
and strategies for research, development, new products, future business plans,
budgets and unpublished financial statements, licenses, prices and costs; (iii)
information regarding the skills and compensation of other employees of the
Corporation; and (iv) information disclosed in confidence to the Corporation by
a third party with a duty on the Corporation to maintain the confidentiality of
such information.  The term “Confidential Information” shall not include any
information that (x) has been made available generally to the public either by
the Corporation or by a third party with the Corporation’s consent, unless such
information became available as a result of any action by Executive in violation
of this Agreement, any other agreement, or her obligations under law, or (y) has
been made available as a result of a final award, order, or ruling by an
arbitration tribunal or a court of competent jurisdiction that has determined
that such Confidential Information may be disclosed.

 

b.                                      If Executive is required by a court,
arbitration tribunal, or governmental agency (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigation demand or similar process) to disclose any Confidential
Information, Executive may disclose such Information to such court, tribunal, or
agency without liability hereunder, provided, that Executive first provides the
Corporation with notice of any such requirement(s) as promptly as practicable,
but in any case with sufficient timeliness to enable the Corporation to seek an
appropriate protective order and/or waive its compliance with the relevant
provisions of this Agreement.

 

9.                                       Covenants Against Competition.

 

a.                                       Non-Solicitation of Employees.  While
employed by the Corporation and for a period of six (6) months, followed by a
second period of six (6) months, for a total period of twelve (12) months, from
the date of termination of Executive’s Employment Term with the Corporation for
any reason, Executive shall not directly or indirectly solicit, induce or
encourage any of the Corporation’s employees (except Marcia Passavant, in the
event she is employed by the Corporation) to terminate their employment with the
Corporation or to accept employment with any competitor, supplier, client, agent
or broker of the Corporation, nor shall Executive cooperate with any others in
doing or attempting to do so.  As used in this paragraph, the term “solicit,
induce or encourage” includes, but is not limited to, (i) initiating
communications with any employee of the Corporation relating to possible
employment or independent contractor relationship, (ii) offering bonuses or
additional compensation to encourage any employee of the Corporation to
terminate his or her employment with the Corporation and accept employment with
a competitor, supplier, client, agent or broker of the Corporation, or (iii)

 

5

--------------------------------------------------------------------------------


 

referring any employee of the Corporation to recruiters, personnel or agents
employed by competitors, suppliers, clients, agents or brokers of the
Corporation.

 

b.                                      Non-Compete.  While Executive is
employed by the Corporation and for a period of six (6) months, followed by a
second period of six (6) months, for a total period of twelve (12) months, from
the date of termination of Executive’s Employment Term for any reason, Executive
shall not directly or indirectly, as a principal, agent, contractor, employee,
employer, partner, shareholder or in any other capacity engage in or perform any
managerial or executive services (a) for any corporation, partnership,
individual or entity (i) which is engaged in a business competitive with the
Corporation or affiliate of the Corporation in any state where Executive had any
duties or responsibilities while working or performing services for the
Corporation, (ii) which is a competitor of the Corporation or affiliate of the
Corporation, or (iii) which is engaged in a business competitive with the
Corporation or affiliate of the Corporation within 50 miles of any laboratory or
facility owned or operated by the Corporation or affiliate of the Corporation in
the United States, or (b) to any customer of the Corporation or affiliate of the
Corporation

 

c.                                       For the purposes of this Agreement:

 

(i)                                     The term “engaged in a business
competitive with the Corporation” means directly or indirectly engaging in the
business of pharmacogenomics or in the same or any similar business as the
Corporation or any of its affiliates in any manner whatsoever, including without
limitation as a proprietor, partner, investor, shareholder, member, director,
officer, employee, consultant, independent contractor or otherwise, within any
geographic area in which the Corporation’s products or services are offered or
distributed;

 

(ii)                                  The term “affiliate” means any legal
entity that directly or indirectly through one or more intermediaries controls,
is controlled by, or is under common control with the Corporation; and

 

(iii)                               The term “customer” means any business,
company, person, and any other entity to whom the Corporation or any of its
affiliates has provided any product or service, whether or not for compensation,
within a period of two (2) years prior to the time Executive ceases to be
employed by the Corporation.

 

d.                                      Exclusion for Investments.  None of the
provisions of this Section 9 shall prohibit Executive from investing in
securities listed on a national securities exchange or actively traded
over-the-counter so long as such investments are not greater than five percent
(5%) of the outstanding securities of any issuer of the same class or issue.

 

10.                                 Reasonableness of Restrictions.

 

a.                                       Executive has carefully read and
considered the provisions of Section 8 and Section 9, and, having done so,
agrees that:

 

6

--------------------------------------------------------------------------------


 

(i)                                     The restrictions set forth in Section 8
and Section 9, including but not limited to the character, duration, and
geographical area of restriction, are fair and reasonable and are reasonably
required for the protection of the good will and other legitimate business
interests of the Corporation and its affiliates, officers, directors,
shareholders, and other employees;

 

(ii)                                  Executive has received adequate
consideration for such obligations; and

 

(iii)                               Such obligations do not prevent Executive
from earning a livelihood.

 

b.                                      If, notwithstanding the foregoing, any
of the provisions of Section 8 or Section 9 shall be held to be invalid or
unenforceable, the remaining provisions thereof shall nevertheless continue to
be valid and enforceable as though the invalid and unenforceable parts had not
been included therein.  If any provision of Section 8 or Section 9 is determined
by a court of competent jurisdiction that the character, duration, geographical
scope, or related aspects are unreasonable in light of the circumstances as they
then exist, then it is the intention of the parties that Section 8 and/or
Section 9 shall be construed by the court in such a manner as to impose only
those restrictions on the conduct of Executive that are reasonable in light of
the circumstances as they then exist and as are necessary to assure the
Corporation of the intended benefit of this Agreement and such restrictions, as
so modified, shall become and thereafter be the maximum restriction in such
regard, and the restriction shall remain enforceable to the fullest extent
deemed reasonable by such court.

 

11.                                 Remedies for Breach of Executive’s Covenants
of Non-Disclosure and Non-Competition.  Executive recognizes and agrees that the
Corporation’s remedy at law for any breach of Section 8 or Section 9 would be
inadequate as such a breach would cause irreparable harm to the Corporation, and
he agrees that, for any actual or threatened breach of such provisions, the
Corporation shall, in addition to such other remedies as may be available to it
at law or in equity, be entitled to injunctive relief and to enforce its rights
by an action for specific performance.  All of the Corporation’s remedies for
any breach of this Agreement shall be cumulative and the pursuit of any one
remedy shall not exclude the Corporation’s pursuit of any other remedies.

 

12.                                 Termination and Severance.

 

a.                                       Death.  In the event that Executive
dies during the Employment Term, this Agreement shall terminate automatically
upon his death, upon which event Executive’s legal representatives shall be
entitled to receive, and the Corporation shall pay or cause to be paid to
Executive’s legal representatives, any Base Salary and other compensation or
benefits accrued but as yet unpaid on the date of Executive’s death.

 

b.                                      Incapacity or Disability.  If during the
Employment Term, Executive is prevented from performing the duties or fulfilling
responsibilities of his employment

 

7

--------------------------------------------------------------------------------


 

under this Agreement by reason of any incapacity or disability for a continuous
period of six (6) months, as determined by an independent qualified physician
selected by the Corporation and reasonably acceptable to Executive (or his
representative), then the Corporation may terminate Executive’s employment
hereunder, but Executive shall continue to be eligible to receive any benefits
to which he may be entitled under the terms of any long-term disability plan or
insurance policy maintained by the Corporation for its employees.  In the event
of such incapacity or disability, the Corporation shall continue to pay full
compensation to Executive in accordance with the terms of this Agreement until
the date of such termination.

 

c.                                       By Corporation for Cause.  The
Corporation may, upon written notice to Executive, terminate Executive’s
employment hereunder For Cause; provided that the Corporation shall first
provide Executive with an opportunity to be heard by the Board on any proposed
termination for cause by the Board.  For purposes of this Agreement, the term
“For Cause” shall mean (i) Executive’s material breach of this Agreement; (ii)
Executive’s material failure to adhere to any policy of the Corporation
generally applicable to  employees of the Corporation if Executive has been
given a reasonable opportunity to comply with such policy or cure his failure to
comply; (iii) Executive’s appropriation (or attempted appropriation) of a
business opportunity of the Corporation, including attempting to secure or
securing any personal profit in connection with any transaction entered into on
behalf of the Corporation; (iv) Executive’s misappropriation (or attempted
misappropriation) of any of the Corporation’s funds or property; (v) Executive’s
conviction of, or the entering of a guilty plea or plea of no contest with
respect to, a felony, the equivalent thereof, or any other crime with respect to
which imprisonment is a possible punishment or of a lesser crime having as its
predicate element fraud, dishonesty or misappropriation of property of the
Corporation; (vi) Executive’s willful misconduct or insubordination; (vii)
Executive’s physical or mental disability or other inability to perform the
essential functions of her position, with or without reasonable accommodation,
if Executive is not eligible for the benefits in Section 12(b); (viii)
Executive’s engaging in bad faith or gross negligence in the performance of  his
duties under this Agreement as determined in good faith by the Board; or (ix)
any other conduct of Executive sufficiently detrimental to the Corporation so as
to warrant immediate termination of Executive’s employment with the Corporation.

 

In the event of termination For Cause of Executive’s employment, Executive’s
right to receive compensation and other benefits hereunder (other than any Base
Salary and any vacation accrued but as yet unpaid on the effective date of such
termination) shall terminate on the effective date of such termination, and
Executive shall not be entitled to any severance payments or other benefits.

 

d.                                      Termination by the Corporation without
Cause.  The Corporation may elect to terminate Executive’s employment at any
time without cause upon written notice to Executive.  In the event of such
termination without cause, Executive shall be entitled to a severance payment in
an amount equal to 125% of Executive’s Base Salary as of the date of
termination, such payment to be made in equal installments over a twelve (12)
month period on the Corporation’s usual pay periods.

 

8

--------------------------------------------------------------------------------


 

e.                                       Nonrenewal of Agreement.  The
Corporation may elect to not renew or extend this Agreement at any time without
cause upon written notice to Executive not later than thirty (30) days prior to
the end of any Initial Term or any extended Employment Term.  In the event of a
nonrenewal or non-extension pursuant to this Paragraph, Executive’s rights to
receive compensation and other benefits (other than any Base Salary and vacation
accrued but as yet unpaid on the effective date of such termination) shall
terminate at the expiration of the Initial Term or Employment Term.  In the
event of such termination, Executive shall be entitled to a severance payment
following the end of such Initial Term or Employment Term in an amount equal to
125% of Executive’s Base Salary as of the date of termination, such payment to
be made in equal installments over a twelve (12) month period on the
Corporation’s usual pay periods.

 

f.                                         By Executive for Certain Reasons. 
Executive may, at his option, upon at least thirty (30) days written notice to
the Corporation, terminate his employment hereunder, if the Corporation, without
Executive’s express written consent, (i) removes him as an officer of the
Corporation, (ii) demotes him from CFO, (iii) assigns him duties materially
inconsistent with the position and/or duties described in Sections 1 or 2, (iv)
materially diminishes his responsibilities and/or duties described in Sections 1
or 2, (v) breaches any material obligations to Executive under this Agreement,
or (vi) the Corporation moves to a new location more than thirty-five (35) miles
from its existing location at 5 Science Park, New Haven, Connecticut.  Upon any
termination by Executive under this Paragraph the Corporation shall be obligated
to pay Executive the severance payments specified in Section 12(d).

 

g.                                      By Executive Following Change of
Control.  Executive may, at his option, upon thirty (30) days written notice to
the Corporation, terminate his employment hereunder for Good Reason (as
hereinafter defined) following a Change of Control of the Corporation.  Upon any
termination by Executive under this Paragraph, the Corporation shall be
obligated to pay Executive a severance payment in an amount equal to 150% of
Executive’s Base Salary as of the date of termination, such payment to be made
in equal installments over an eighteen (18) month period on the Corporation’s
usual pay periods.

 

h.                                      Good Reason Defined.  For purposes of
this Agreement, the term “Good Reason” means, during the twelve (12) month
period following a Change of Control, without Executive’s express written
consent, the occurrence of any of the following circumstances:

 

(i)                                     the assignment to Executive of any
duties inconsistent (except in the nature of a promotion) with the position in
the Corporation that he held immediately prior to the Change of Control or
substantial adverse alteration in the nature or status of his position or
responsibilities or the conditions of his employment from those in effect
immediately prior to the Change of Control;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  a reduction, other than a de minimis
reduction, by the Corporation in Executive’s annual Base Salary as in effect on
the date hereof, as the same may be increased from time to time;

 

(iii)                               the failure by the Corporation to continue
in effect any material compensation or benefit plan in which Executive
participates immediately prior to the Change of Control unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Corporation to continue
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of his participation relative to other participants, than
existed immediately prior to the Change of Control; or

 

(iv)                              the failure by the Corporation or its
successor or any surviving entity to maintain Executive as the Chief Financial
Officer of the top level operating company affiliated with the Corporation or
its successor or surviving entity.

 

i.                                          Change of Control Defined.  For
purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred if the transaction is of a nature that would be required to be reported
in response to Item l(a) of the Current Report on Form 8-K, as in effect on
January 1, 2003, pursuant to Section 13 or 15(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”); provided that, without limitation, such a “Change
in Control” shall be deemed to have occurred if: (i) a third Person, including a
“group” as such term is used in Section 13(d)(3) of the Exchange Act, other than
the trustee of any employee benefit plan of the Corporation, becomes the
beneficial owner, directly or indirectly, of 35% or more of the combined voting
power of the Corporation’s outstanding voting securities ordinarily having the
right to vote for the election of directors of the Corporation; (ii) during any
period of twenty-four (24) consecutive months individuals who, at the beginning
of such consecutive twenty-four (24) month period, constitute the Board of
Directors of the Corporation (the “Board”) cease for any reason (other than
retirement upon reaching normal retirement age, disability, or death) to
constitute at least a majority of the Board; provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote of at least
three quarters of the directors comprising the Incumbent Board shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or (iii) the Corporation shall cease to be a publicly owned
corporation having its outstanding Common Stock listed on the New York Stock
Exchange or quoted in the NASDAQ National or Small Cap Market System, except
where the delisting is related to a private purchase of the Corporation’s stock
by a group consisting of the Corporation’s current officers.

 

10

--------------------------------------------------------------------------------


 

For these purposes, a “Change of Control” also shall not be deemed to have
occurred where with respect to any transaction otherwise constituting a “Change
of Control,” the Corporation’s CEO and CFO are reasonably expected to maintain
their existing positions with the Corporation.

 

For these purposes, Incumbent Board means the Board as in existence twenty-four
(24) months prior to the date the action is being considered.  Notwithstanding
the foregoing, if the Incumbent Board specifically determines that any
transaction does not constitute a Change of Control for purposes of this
Agreement such determination shall be conclusive and binding.

 

j.                                          Person Defined.  For purposes of
this Agreement, the term “Person” means any individual, corporation,
association, partnership, limited partnership, limited liability company,
limited liability partnership, organization, business, joint venture, sole
proprietorship, governmental agency, entity or subdivision or other entity of
any kind or nature.

 

k.                                       Voluntary Termination by Executive. 
Executive may, at his option, upon sixty (60) days prior written notice to the
Corporation, terminate his employment hereunder.  In the event of a voluntary
termination of his employment by the Executive pursuant to this Paragraph,
Executive’s rights to receive compensation and other benefits (other than any
Base Salary and vacation accrued but as yet unpaid on the effective date of such
termination) shall terminate on the effective date of such termination, and
Executive shall not be entitled to any severance payments or other benefits.

 

l.                                          Eligibility for Severance;
Requirement of Release.  Except as provided in Sections 12(d), 12(e), 12(f), and
12(g), Executive shall not be eligible for or entitled to any severance payments
in the event of termination of his employment hereunder.  No severance shall be
paid under this Agreement unless Executive first executes and agrees to be bound
by a release of all claims, on a form provided by the Corporation, which
releases any and all claims that Executive has or might have against the
Corporation and which contains terms customary in such agreements.

 

m.                                    Resignation.  In the event of termination
of  his employment other than for death, Executive shall be deemed to have
resigned from all positions held in the Corporation, including without
limitation any position as a director, officer, agent, trustee, or consultant of
the Corporation or any affiliate of the Corporation.  Upon request of the
Corporation, Executive shall promptly sign and deliver to the Corporation any
and all documents reflecting such resignations as of the date of termination of
her employment.

 

13.                                 Vesting upon Change in Control.  Any stock
options and restricted stock granted to Executive by the Corporation shall
accelerate and immediately vest upon the occurrence of the following events: if
(a) any “person,” as such term is used in Sections 13(d) and 14(e) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Corporation, any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, or any corporation owned directly or
indirectly by the stockholders of the

 

11

--------------------------------------------------------------------------------


 

Corporation in substantially the same proportion as their ownership of stock in
the Corporation) is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 50% or more of the combined voting power of the
Corporation’s then outstanding securities (other than as a result of
acquisitions of such securities from the Corporation); (b) individuals who, as
of the date hereof, constitute the Board of Directors of the Corporation (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director after the date hereof whose
election, or nomination for election by the Corporation’s stockholders, was
approved by a majority of the directors then comprising the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Corporation) shall be, for
purposes of this Agreement, considered to be a member of the Incumbent Board;
(c) the stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than (i) a merger or consolidation
that would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Corporation or such surviving entity outstanding immediately after such
merger or consolidation or (ii) a merger or consolidation effected to implement
a recapitalization of the Corporation (or similar transaction) in which no
“person” (as defined above, acquires more than 20% of the combined voting power
of the Corporation’s then outstanding securities; or (d) the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition of the Corporation of all or substantially
all of the Corporation’s assets.

 

14.                                 Payment or Benefit in Connection with Change
in Control.

 

a.                                       Notwithstanding any other provision of
this Agreement, in the event that any payment or benefit received or to be
received by the Executive (i) is deemed to be in connection with a Change in
Control (whether payable pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Corporation, its successors, any person
whose actions result in a Change in Control or any corporation (“Affiliates”)
affiliated (or which, as a result of the completion of the transactions causing
a Change in Control will become affiliated) with the Corporation within the
meaning of Section 1504 of the Internal Revenue Code of 1986, as amended (the
“Code”) (collectively with the payments and benefits pursuant to this Agreement
if deemed to be paid pursuant to a Change in Control, “Total Payments”) and (ii)
is determined by the Corporation’s independent certified accounting firm (the
“Tax Advisor”) that such amount exceeds 2.99 times the base amount (as such term
is defined under Section 280G(b)(3) of the Code) but that is less than 4 times
the base amount and that an excise tax is payable by Executive under Section
4999 of the Code, then the amount of payments to the Executive shall be reduced
so that the payments do not exceed the limits then set forth in Section 280G of
the Code.

 

b.                                    Notwithstanding any other provisions of
this Agreement or the provisions

 

12

--------------------------------------------------------------------------------


 

of Section (a) above, in the event that the Total Payments received or to be
received by Executive in connection with a Change in Control would be subject
(in whole or part), to an excise tax pursuant to Section 4999 of the Code (such
tax hereinafter referred to as the “Excise Tax”) because the amount of the Total
Payments equals or exceeds four (4) times the base amount (as such term is
defined under Section 280G(b)(3) of the Code), then the Total Payments shall be
grossed up to the extent necessary to reflect any Excise Taxes due by Executive
and the income taxes attributable thereto so that the Executive will be entitled
to a net amount equal to the Total Payments (the “Grossed-Up Payment”).  For
purposes of determining whether and the extent to which the Total Payments will
be subject to the Excise Tax, (i) no portion of the Total Payments the receipt
or enjoyment of which Executive shall have effectively waived in writing prior
to the date of this termination of employment shall be taken into account, (ii)
no portion of the Total Payments shall be taken into account which in the
opinion of tax counsel selected by Corporation does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code, (including by
reason of Section 280(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payment shall be taken into account which constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the base amount as defined in
Section 280G(b)(3) of the Code allowable to such reasonable compensation, and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by Corporation in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.  Prior to the
thirtieth day following the date of Executive’s termination of employment,
Corporation shall provide Executive with its calculation of the amounts referred
to in this Section and such supporting materials as are reasonably necessary for
Executive to evaluate Corporation’s calculations but the Corporation’s
calculations shall be used for purposes of any payments pursuant to this
Section.

 

c.                                       If the Corporation’s Tax Advisor
determines that the Total Payments received or to be received by Executive fall
under subparagraph (a) above and upon audit by the Internal Revenue Service the
IRS determines that an Excise Tax is due and payable due to the amount of the
Total Payments received by Executive, then the Corporation agrees to make a
Grossed-Up Payment calculated in the same manner as provided in subparagraph
(b).

 

d.                                      In the event of any IRS audit concerning
to the Total Payments payable or paid to Executive, the Corporation may in its
sole discretion choose to respond to the audit.  If the Corporation chooses not
to respond, then it shall be the sole responsibility of Executive to respond to
the audit.

 

15.                                 Waiver.  A party’s failure to insist on
compliance or enforcement of any provision of this Agreement shall not affect
the validity or enforceability or constitute a waiver of future enforcement of
that provision or of any other provision of this Agreement by that party or any
other party.

 

13

--------------------------------------------------------------------------------


 

16.                                 Governing Law.  This Agreement shall in all
respects be subject to, and governed by, the laws of the State of Connecticut
without reference to its conflict of laws

 

17.                                 Severability.  The invalidity or
unenforceability of any provision in the Agreement shall not in any way affect
the validity or enforceability of any other provision and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision had
never been in the Agreement.

 

18.                                 Notice.  Any and all notices required or
permitted herein shall be in writing and shall be deemed to have been duly given
(a) when delivered if delivered personally, (b) on the fifth day following the
date of deposit in the United States mail if sent first class, postage prepaid,
or by certified mail, or (c) one day after delivery to a nationally recognized
overnight courier service.  The parties’ respective addresses for such notices
shall be those set forth below, or such other address or addresses as either
party may hereafter designate in writing to the other.

 

If to the Corporation:

Genaissance Pharmaceuticals, Inc.

 

Five Science Park, Suite 2103

 

New Haven, CT  06511-1966

 

Attention: Kevin Rakin

 

Facsimile No.: (203) 492-4473

 

 

With a copy to:

Robinson & Cole LLP

 

280 Trumbull Street

 

Hartford, CT 06103-3597

 

Attention: Felicia DeDominicis, Esq.

 

Facsimile No.: (860) 275-8299

 

 

If to Employee:

Ben D. Kaplan

 

527 Mountain Road

 

West Hartford, CT 06117

 

19.                                 Assignment.  This Agreement shall inure to
the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including any
entity with which the Corporation may merge or consolidate or to which all or
substantially all of its assets may be transferred.  The duties and covenants of
Executive under this Agreement, being personal, may not be delegated.

 

20.                                 Amendments.  This Agreement may be amended
at any time by mutual consent of the parties hereto, with any such amendment to
be invalid unless in writing and signed by the Corporation and Executive and
expressly referring to this Agreement.

 

21.                                 Entire Agreement.  This Agreement contains
the entire agreement and understanding by and between Executive and the
Corporation with respect to the employment of Executive and supersedes all
existing agreements between the Corporation and Executive with respect to such
subject matter.  No representations, promises, agreements, or understandings,
written or oral, relating to the employment of Executive by the Corporation, or
any of its officers,

 

14

--------------------------------------------------------------------------------


 

directors, employees, or agents, not contained herein shall be of any force or
effect, provided that, Sections 5, 6, 7, 8, and 9 shall be supplemental to any
other agreement of Executive with the Corporation related to the matters
identified therein.

 

22.                                 No Undue Influence; Construction.  This
Agreement is executed voluntarily and without any duress or undue influence. 
Executive acknowledges that he has read this Agreement and executed it with his
full and free consent.  No provision of this Agreement shall be construed
against any party by virtue of the fact that such party or its counsel drafted
such provision or the entirety of this Agreement.

 

23.                                 References to Gender and Number Terms.  In
construing this Agreement, feminine or number pronouns shall be substituted for
those masculine in form and vice versa, and plural terms shall be substituted
for singular and singular for plural in any place in which the context so
requires.

 

24.                                 Counterparts; Headings; Sections.  This
Agreement may be executed in multiple counterparts, each of which shall be
considered to have the force and effect of any original but all of which taken
together shall constitute but one and the same instrument.  The various headings
in this Agreement are inserted for convenience only and are not part of the
Agreement.  All references to “Sections” and “Paragraphs” in this Agreement
refer to the various corresponding sections and paragraphs of this Agreement.

 

25.                                 Survival.  The covenants and agreements
contained in Sections 5 through 9 shall survive any termination of Executive’s
employment with the Corporation.

 

26.                                 Arbitration.  Executive and the Corporation
shall submit any disputes arising under this Agreement to an arbitration panel
conducting a binding arbitration in Hartford, Connecticut or at such other
location as may be agreeable to the parties, in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association in effect on the date of such arbitration (the “Rules”), and
judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction thereof; provided, however, that nothing herein
shall impair the Corporation’s right to seek equitable relief for any breach or
threatened breach of Section 8 or Section 9.  The award of the arbitrators shall
be final and shall be the sole and exclusive remedy between the parties
regarding any claims, counterclaims, issues or accountings presented to the
arbitration panel.  The parties hereto further agree that the arbitration panel
shall consist of one (1) person mutually acceptable to the Corporation and
Executive, provided that if the parties cannot agree on an arbitrator within
thirty (30) days of filing a notice of arbitration, the arbitration panel shall
consist of three (3) persons, one selected by the Corporation, one selected by
Executive (or his representative) and one selected by the arbitrators so
selected by the parties hereto, or if the parties hereto cannot agree, selected
by the manager of the principal office of the American Arbitration Association
in Hartford County in the State of Connecticut.  Each party will pay for the
fees and expenses of its own attorneys, experts, witnesses, and preparation and
presentation of proofs and post-hearing briefs (unless the party prevails on a
claim for which attorney’s fees and expenses are recoverable under the Rules and
those amounts are included as part of the award).  Any action to enforce or
vacate the arbitrator’s award shall be governed by the federal Arbitration Act,
if applicable, and

 

15

--------------------------------------------------------------------------------


 

otherwise by applicable state law.  If either the Corporation or Executive
pursues any claim, dispute or controversy against the other in a proceeding
other than the arbitration provided for herein, the responding party shall be
entitled to dismissal or injunctive relief regarding such action and recovery of
all costs, losses and attorney’s fees related to such action.  Executive
acknowledges and expressly agrees that this arbitration provision constitutes a
voluntary waiver of trial by jury in any action or proceeding to which Executive
and the Corporation may be parties arising out of or pertaining to this
Agreement.

 

 

THE NEXT PAGE IS THE SIGNATURE PAGE

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Executive have duly executed this
Agreement on the dates set forth below.

 

 

CORPORATION:

 

 

 

 

 

GENAISSANCE PHARMACEUTICALS, INC.

WITNESS:

 

 

 

 

 

 

 

By:

/s/ Kevin Rakin

 

/s/ Jennifer Barretta


 


NAME:  KEVIN RAKIN


NAME: JENNIFER BARRETTA


 


ITS PRESIDENT AND CHIEF EXECUTIVE OFFICER


 


 


 


 

 

Date:

May 8, 2003

 

 

 

 

 

 

EXECUTIVE:

WITNESS:

 

 

 

 

/s/ Ben D. Kaplan

 

/s/ Jennifer Barretta


 


NAME: BEN D. KAPLAN


NAME: JENNIFER BARRETTA


 


 


 


 


 


 


 


DATE:


MAY 8, 2003


 


 

 

17

--------------------------------------------------------------------------------